Name: Commission Regulation (EC) NoÃ 957/2008 of 29Ã September 2008 derogating for the 2008/09 quota period from Regulation (EC) NoÃ 616/2007 opening and providing for the administration of certain Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries
 Type: Regulation
 Subject Matter: European Union law;  tariff policy;  cooperation policy;  America;  Asia and Oceania;  animal product;  international trade
 Date Published: nan

 30.9.2008 EN Official Journal of the European Union L 260/12 COMMISSION REGULATION (EC) No 957/2008 of 29 September 2008 derogating for the 2008/09 quota period from Regulation (EC) No 616/2007 opening and providing for the administration of certain Community tariff quotas in the sector of poultrymeat originating in Brazil, Thailand and other third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Articles 144(1) and 148, in conjunction with Article 4, thereof, Having regard to Council Decision 2007/360/EC of 29 May 2007 on the conclusion of Agreements in the form of Agreed Minutes between the European Community and the Federal Republic of Brazil, and between the European Community and the Kingdom of Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade 1994 (GATT 1994) relating to the modification of concessions with respect to poultry meat (2), and in particular Article 2 thereof, Whereas: (1) On 5 August 2008, Brazil published a Directive (3) on arrangements for allocating certificates of origin as from 1 October 2008. (2) In view of the uncertainty regarding the conditions in which certificates of origin for products originating in Brazil are issued, at this stage the application period for the import sub-period from 1 January to 31 March 2009, which in accordance with Article 5(1) of Commission Regulation (EC) No 616/2007 (4) has been set as the first seven days of October 2008, should be postponed as regards imports from that origin. (3) There should consequently be a derogation, for that origin, from Article 5(1) of Regulation (EC) No 616/2007 for the 2008/09 quota period. (4) As the application period for the next sub-period is due to begin on 1 October 2008, it is essential that this Regulation applies from that date. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 By way of derogation from Article 5(1) of Regulation (EC) No 616/2007, for the quota sub-period beginning on 1 January 2009, applications for certificates for products in groups 1, 4 and 7 may be submitted only in the first seven days of November 2008. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 138, 30.5.2007, p. 10. (3) Portaria no 16, de 1o Agosto de 2008, Diario Oficial da Uniao, 5.8.2008. (4) OJ L 142, 5.6.2007, p. 3.